            Case 1:20-cv-00429-JLT Document 31 Filed 08/05/21 Page 1 of 1


1
2
3
4
5
6
7
8                                       UNITED STATES DISTRICT COURT

9                                      EASTERN DISTRICT OF CALIFORNIA

10
11   CECILIA MARIN,                                         )   Case No.: 1:20-cv-0429 JLT
                                                            )
12                    Plaintiff,                            )   ORDER AWARDING ATTORNEY’S FEES AND
                                                            )   EXPENSES PURSUANT TO 28 U.S.C. § 2412(d)
13           v.                                             )
                                                            )   (Doc. 30)
                              1
14   KILOLO KIJAKAZI,                                       )
     Acting Commissioner of Social Security,                )
15                                                          )
                      Defendant.                            )
16                                                          )

17           On August 5, 2021, Cecilia Marin and Kilolo Kijakazi, Acting Commissioner of Social

18   Security, stipulated for the award of attorney’s fees and expenses in the amount of $8,500.00 pursuant

19   to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). (Doc. 30) Accordingly, the Court ORDERS:

20           1.       Subject to the terms of the stipulation, Plaintiff is AWARDED fees and expenses in the

21                    amount of $8,500.00 under 28 U.S.C. § 2412(d); and

22           2.       Plaintiff’s motion for attorney fees (Doc. 28) is terminated as MOOT.

23
24   IT IS SO ORDERED.

25       Dated:      August 5, 2021                                    _ /s/ Jennifer L. Thurston
26                                                        CHIEF UNITED STATES MAGISTRATE JUDGE

27
28
             1
               This action was originally filed against Andrew Saul in his capacity as the Commissioner of Social Security.
     (See Doc. 1 at 1.) The Court has substituted Kilolo Kijakazi, who has since been appointed the Acting Commissioner of
     Social Security, as the defendant. See Fed. R. Civ. P. 25(d).
